IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                               November 18, 2015 Session


        CHURCH OF GOD IN CHRIST, INC., ET AL. v. L. M. HALEY
                    MINISTRIES, INC., ET AL.

                 Appeal from the Chancery Court for Fayette County
                     No. 15815 Martha Brasfield, Chancellor

                          ________________________________

               No. W2015-00509-COA-R3-CV – Filed January 27, 2016
                      _________________________________


A hierarchical church filed a complaint against one of its local churches, seeking an order
establishing the hierarchical church‟s control over the local church‟s real and personal
property. The trial court dismissed the complaint on the basis of the doctrine of ecclesiastical
abstention. Discerning no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the Court, in which BRANDON O.
GIBSON, J., joined. ARNOLD B. GOLDIN, J., filed a dissenting opinion.

Darrell J. O‟Neal and JoeDae L. Jenkins, Memphis, Tennessee, for the appellants, Church of
God in Christ, Inc., David A. Hall, Gospel Center Temple Church of God in Christ, and
Gospel Temple Church of God in Christ.

Veronica F. Coleman-Davis, Memphis, Tennessee, for the appellees, L. M. Haley Ministries,
Inc., and Lonnie M. Haley, III.

Robert L.J. Spence, Jr. and Bryan M. Meredith, Memphis, Tennessee, for the appellees,
Gospel Center Temple Moscow, Inc., Jeremiah R. Haley, Ulysses C. Polk, Barry C. Turner,
Milton Holt, Sr., Erskine J. Murphy.

                                          OPINION

                                        Background
        On February 2, 2012, Plaintiffs/Appellants Bishop David A. Hall, individually and on
behalf of Gospel Center Temple Church of God in Christ (“Gospel Center COGIC”), filed a
complaint for injunction, accounting, and damages against L.M. Haley Ministries, Inc.,
Gospel Center Temple Church Moscow, Inc. (“Gospel Center, Inc.”), and some of its
members and trustees, Lonnie M. Haley, III, Jeremiah R. Haley, Ulysses C. Polk, Barry C.
Turner, Milton Holt, Sr., and Erskine J. Murphy (collectively with Gospel Center, Inc.,
“Defendants” or “Appellees”). The initial complaint was amended twice.1 The second
amended complaint (“Second Amended Complaint”) is the operative complaint for purposes
of this case. The Second Amended Complaint added as additional plaintiffs Church of God in
Christ, Inc. (“COGIC”), and “Gospel Center Temple Church of God in Christ, an
unincorporated religious organization, by and through its duly appointed Trustee, John
Arnett” (collectively with Bishop Hall and Gospel Center COGIC, “Appellants”).
       It is undisputed that Gospel Center COGIC is a member church of the national not-
for-profit religious corporation COGIC, which has churches throughout the United States.2
Pertinent to this case, COGIC has created and adopted a code of governance referred to as
The Official Manual.3 According to Appellants, The Official Manual provides rules and
protocols for the management of COGIC-affiliated churches. Pursuant to COGIC‟s
governing principles, COGIC churches are organized as part of a hierarchical or connectional
system, with various jurisdictional bishops presiding over separate jurisdictions.4
        The facts in this case are taken largely from the Second Amended Complaint. In
2009, after the death of Gospel Center COGIC‟s founding pastor, the then-presiding
Jurisdictional Bishop for West Tennessee-area COGIC-affiliated churches, J.O. Patterson,
installed a speaker rotation system to prevent dissention among those vying to take the place
of the deceased pastor. There was no dispute at that time about Bishop Patterson‟s or


        1
           Prior to the amendments, Appellees filed a motion to dismiss the complaint, and the parties engaged
in discovery, including deposing Bishop Hall.
         2
           Specifically, in their answer to the Second Amended Complaint, Appellees admit the allegation that
Gospel Center COGIC “is an unincorporated religious organization that is aligned with, and has membership
with, [COGIC].”
         3
           A full copy of The Official Manual is not included in the record. However, the parties do not dispute
its contents relative to this case.
         4
           This Court has previously held that COGIC operates its local churches as part of a “connectional
system.” Church of God In Christ, Inc. v. Middle City Church of God In Christ, 774 S.W.2d 950, 951
(Tenn. Ct. App. 1989). “The courts in Tennessee have used the term „connectional‟ to mean the same thing as
„hierarchical.‟” Convention of Protestant Episcopal Church in Diocese of Tennessee v. Rector, Wardens, &
Vestrymen of St. Andrew’s Par., No. M2010-01474-COA-R3CV, 2012 WL 1454846, at *20 n. 16 (Tenn. Ct.
App. Apr. 25, 2012). Hierarchical is defined as “of a hierarch,” which in turn refers to “a system of church
government by priests or other clergy in graded ranks.” Webster’s New World College Dictionary 685 (5th ed.
2014).
                                                       2
COGIC‟s actions. When Bishop Patterson died in June 2011, however, a new Jurisdictional
Bishop for Tennessee was appointed by COGIC, Bishop David A. Hall.
       Appellants assert that The Official Manual provides that upon his appointment, Bishop
Hall had authority to appoint a new pastor for Gospel Center COGIC. According to The
Official Manual: “The Pastor of the local church shall be appointed by the Jurisdictional
Bishop of the Ecclesiastical Jurisdiction of the Church.” A later amendment to the rule
provides that: “All vacancies that occur in the pastorate of the local church shall be filled by
the Jurisdictional Bishop. The jurisdiction and management of the church shall remain with
the Jurisdictional Bishop or his designee until such time as a pastor has been appointed to fill
such vacancy.” Based upon this rule, Bishop Hall appointed himself as interim pastor of
Gospel Center COGIC. Thus, Appellants asserted in their complaint that Bishop Hall is the
lawful pastor of Gospel Center COGIC, with the right to manage the church and its assets.
      Shortly after Bishop Hall appointed himself as interim pastor of Gospel Center
COGIC, he took several steps in an effort to manage the church and its assets, including
coming to the church property to hold services and attempting to transfer Gospel Center
COGIC‟s bank account into his name. According to Appellants, certain members of Gospel
Center COGIC threatened Bishop Hall when he tried to come on the church property and
prevented him from obtaining access to the church‟s liquid assets, which totaled over
$150,000.00. To this day, it appears that Bishop Hall has been prevented from accessing
church funds or holding any services at Gospel Center COGIC.
       Apparently in response to Bishop Hall‟s efforts to more actively manage Gospel
Center COGIC, certain members of the church filed a corporate charter for Gospel Center,
Inc. with the Tennessee Secretary of State on December 16, 2011. The complaint further
alleges that Defendants Turner, Murphy, and Holt executed and recorded a quit claim deed
attempting to transfer Gospel Center COGIC‟s real property to Gospel Center, Inc. The prior
deed to Gospel Center COGIC‟s real property reflects the grantees as “Temple Church of
God in Christ, Ella Mary Cox, Milton E. Holt, Sr., Lonnie M. Haley, Janice Murphy, John W.
Arnett and Erskine J. Murphy, Trustees for the use and benefit of Temple Church of God in
Christ.” The complaint alleged that either deed violated The Official Manual, which provides
that:
              Real Estate or other property may be acquired by purchase, gift
              devise, or otherwise, by local churches. Where real or personal
              property is acquired by deed, the instrument of conveyance shall
              contain the following clause, to wit;
              “The said property is held in trust for the use and benefit of the
              members of the Church of God in Christ with National

                                               3
                Headquarters in Memphis, Shelby County, Tennessee, and
                subject to the Charter, Constitution, Laws and Doctrines of said
                Church, now in full effect, or as they may be hereafter amended,
                changed or modified by the General Assembly of said Church.”
        Thereafter, certain members of Gospel Center COGIC/Gospel Center, Inc.
(hereinafter, collectively, “Gospel Center Church”) attempted to call a vote to remove Gospel
Center Church from Bishop Hall‟s jurisdiction (but still remain a part of COGIC). Appellants
contend that these church members failed to follow proper protocol in holding the vote5 and
that COGIC consequently rejected their request to transfer and instead informed the members
of the proper protocol for holding a vote on transfer. As of this appeal, it does not appear that
Gospel Center Church ever received permission to transfer out of Bishop Hall‟s jurisdiction.
       The complaint requested that the court: (1) “order the defendants to remove
themselves from control of the church and restore the Church and its property and funds to
[Bishop Hall]”; (2) “declare the Quit Claim Deed . . . to be a fraudulent transfer and declare it
to be null and void”; (3) “restructure the Deed to the Church real property such as to cause it
to properly reflect that title to the real property is held „in trust for the use and benefit of the
members of the Church of God in Christ with National Headquarters in Memphis, Shelby
County, Tennessee, and subject to the Charter, Constitution, Laws and Doctrines of said
Church, now in full effect, or as they may be hereafter amended, changed or modified by the
General Assembly of said Church‟”; (4) order the defendants to account for all income and
expenditures from January 1, 2011 to the present; and (5) issue a temporary restraining order
preventing the defendants from using church funds pending resolution of the case.
        On August 21, 2013, Appellees filed an answer to the Second Amended Complaint,
denying that Bishop Hall was the lawful pastor of Gospel Center Church. On August 31,
2013, Appellees filed a motion to dismiss the Second Amended Complaint, arguing that the
requested relief was barred by the doctrine of ecclesiastical abstention. The Appellees
contended that because the dispute involved the matter of whom had authority over Gospel
Center Church based upon religious doctrine, the trial court had no subject matter jurisdiction
to interfere with the dispute.
        Appellants responded in opposition to the motion to dismiss on December 6, 2013. In
their response, the Appellants provided evidence regarding ecclesiastic proceedings that had
been recently resolved through a judicial arm of the COGIC organization, the Ecclesiastical
Council. According to the response, in February 2013, certain members of Gospel Center
Church filed a charge against Appellees, alleging that they were violating The Official
        5
          According to Appellants, only those church members that were in favor of the transfer were notified
of the vote; those church members that were believed to oppose the transfer were allegedly not informed of the
vote and, therefore, did not take part, in violation of COGIC‟s transfer-vote protocol.
                                                      4
Manual in their refusal to acknowledge Bishop Hall as pastor. The COGIC Ecclesiastical
Council held a hearing on November 23, 2013. None of the Appellees appeared for the
hearing. Accordingly, the COGIC Ecclesiastical Council handed down a decision on
November 23, 2013, finding that Appellees “have ignored the requests and admonitions of
[Bishop Hall and Presiding Bishop Charles E. Blake] to follow the polity of [COGIC].” The
COGIC Ecclesiastical Council further found, inter alia, that Appellees were operating
Gospel Center Church in violation of The Official Manual; that they refused to acknowledge
Bishop Hall, their duly appointed Jurisdictional Bishop and pastor; that they caused Bishop
Hall to be removed from church premises; that they improperly transferred ownership of
church property; and that they improperly called a vote to transfer jurisdictions. Based upon
these findings, the Ecclesiastical Council ruled that:
                (a) The Respondents[6] be, and they are hereby,
                excommunicated as members of the Gospel Center Temple
                Church of God in Christ and Church of God in Christ, Inc.
                (b) Gospel Center Temple Church of God in Christ shall be
                reorganized under the Pastoral leadership of Bishop David A.
                Hall, Sr.
        On March 7, 2014, Appellants filed a motion for summary judgment; the motion,
however, was not accompanied by a memorandum of law or a statement of undisputed facts.
Eventually, on February 18, 2015, the trial court granted Appellees‟ motion to dismiss.
Specifically, the trial court ruled that: (1) it was ruling only on the motion to dismiss; (2) it
was considering only the pleadings;7 (3) Appellants‟ request for the restructuring of the deed
was barred by application of Church of God in Christ, Inc. vs. Middle City Church of God
in Christ, 774 S.W.2d 950 (Tenn. Ct. App. 1989) (discussed in detail, infra); and (4) all other
requests for relief “deal[] with ecclesiastical issues” that are outside the subject matter
jurisdiction of the courts. Accordingly, the trial court dismissed the complaint in its entirety.
                                            Issues Presented
        Appellants raise two issues for this Court‟s review, which are taken from their brief:



        6
          The Respondents were “Gospel Center Temple Church of God in Christ, Jerry E. Murphy, Joyce A.
Murphy, Barry C. Turner, Clementine Turner, Barry D. Turner, Milton Holt, Sr., Annie Holt, Elizabeth
Houston-Arnett, and Randy Arnett. Thus, only two of the individual Appellees were excommunicated, leaving
four individual Appellees as members of COGIC.
        7
          The record on appeal reflects that the parties had filed various other materials in support of their
respective positions, including the deposition testimony of Bishop Hall, the deeds to the church property, and
various affidavits.
                                                      5
              1.     Whether the trial court erred when it dismissed
              Appellants‟ complaint without considering the “neutral
              principal” approach.
              2.     Whether the trial court erred when it dismissed
              Appellants‟ complaint without consideration of the Appellants‟
              constitution and governing documents.
As we perceive it, there is one dispositive issue in this case: Whether the trial court correctly
granted Appellees‟ motion to dismiss Appellants‟ complaint.
                                     Standard of Review
       Here, the trial court granted Appellees‟ motion to dismiss on the ground that it lacked
subject matter jurisdiction over the complaint due to the application of the doctrine of
ecclesiastical abstention. See generally Redwing v. Catholic Bishop for Diocese of
Memphis, 363 S.W.3d 436 (Tenn. 2012) (discussed in more detail, infra). When reviewing a
motion to dismiss for lack of subject matter jurisdiction, we employ the following standard of
review:
                      A motion to dismiss for lack of subject matter jurisdiction
              falls under Tennessee Rule of Civil Procedure 12.02(1). The
              concept of subject matter jurisdiction involves a court's lawful
              authority to adjudicate a controversy brought before it. See
              Meighan v. U.S. Sprint Communications Co., 924 S.W.2d 632,
              639 (Tenn. 1996); Standard Sur. & Casualty Co. v. Sloan, 180
Tenn. 220, 230, 173 S.W.2d 436, 440 (1943). Subject matter
              jurisdiction involves the nature of the cause of action and the
              relief sought, see Landers v. Jones, 872 S.W.2d 674, 675 (Tenn.
              1994), and can only be conferred on a court by constitutional or
              legislative act. See Kane v. Kane, 547 S.W.2d 559, 560 (Tenn.
              1977); Computer Shoppe, Inc. v. State, 780 S.W.2d 729, 734
              (Tenn. Ct. App. 1989). Since a determination of whether subject
              matter jurisdiction exists is a question of law, our standard of
              review is de novo, without a presumption of correctness. See
              Nelson v. Wal–Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn.
              1999).
Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000).
       Typically, review of the grant or denial of a motion to dismiss is confined only to the
pleadings. Not so, however, of a motion to dismiss for lack of subject matter jurisdiction:
                                               6
              Under different circumstances, [the consideration of documents
              other than the pleadings] would necessitate treating the motion
              to dismiss as though it were a motion for summary judgment. A
              motion to dismiss, however, need not be converted into a motion
              for summary judgment if a trial court considers external
              evidence only to determine whether it has subject matter
              jurisdiction. Staats v. McKinnon, 206 S.W.3d 532, 543 (Tenn.
              Ct. App. 2006).
Higdon v. State, 404 S.W.3d 478, 482 (Tenn. Ct. App. 2013). Accordingly, we will consider
all the evidence included in the record in determining whether the trial court correctly granted
Appellees‟ motion to dismiss the complaint.
                                          Discussion
       The dispositive issue in this case is whether the doctrine of ecclesiastical abstention
bars Appellants‟ requests for relief. The doctrine of ecclesiastical abstention deprives courts
of subject matter jurisdiction to “interfere[e] in the internal affairs of religious bodies.”
Anderson v. Watchtower Bible & Tract Soc. of New York, Inc., No. M2004-01066-COA-
R9CV, 2007 WL 161035, at *1 (Tenn. Ct. App. Jan. 19, 2007). In 2012, the Tennessee
Supreme Court exhaustively explained the doctrine and its application in Tennessee courts:
                      Our analysis begins with the recognition that religious
              institutions exist and function in the context of the broader
              secular community. See Dobrota v. Free Serbian Orthodox
              Church St. Nicholas, 191 Ariz. 120, 952 P.2d 1190, 1195 (Ariz.
              Ct. App. 1998). The courts do not inhibit the free exercise of
              religion simply by opening their doors to a suit involving a
              religious organization. Presbyterian Church in U.S. v. Mary
              Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. at
              449, 89 S. Ct. 601. Thus, the weight of authority recognizes that
              religious institutions are not above the law, see e.g., Skrzypczak
              v. Roman Catholic Diocese of Tulsa, 611 F.3d 1238, 1244–45
              (10th Cir. 2010) (quoting Rayburn v. General Conference of
              Seventh-Day Adventists, 772 F.2d 1164, 1171 (4th Cir. 1985)),
              and that, like other societal institutions, they may be amenable to
              suits involving property rights, torts, and criminal conduct, see
              e.g., Dobrota v. Free Serbian Orthodox Church St. Nicholas,
952 P.2d at 1195; Thibodeau v. American Baptist Churches of
              Conn., 120 Conn.App. 666, 994 A.2d 212, 219 (2010); Higgins
              v. Maher, 210 Cal. App. 3d 1168, 258 Cal. Rptr. 757, 758 (1989);
                                               7
             Tran v. Fiorenza, 934 S.W.2d 740, 743 (Tex. Ct. App.1996);
             see also Moses v. Diocese of Colo., 863 P.2d 310, 320 (Colo.
             1993) (indicating that religious institutions do not have “broad
             immunity against being sued in civil courts”).
                     In civil cases, the ecclesiastical abstention doctrine is
             implicated only when the alleged improper conduct that gave
             rise to the lawsuit is “rooted in religious belief.” Bryce v.
             Episcopal Church in the Diocese of Colo., 289 F.3d 648, 657
             (10th Cir. 2002); McKelvey v. Pierce, 173 N.J. 26, 800 A.2d
840, 851 (2002). Adjudication of disputes by state courts is
             appropriate in matters involving religious institutions, as long as
             the court can resolve the dispute by applying neutral legal
             principles and is not required to employ or rely on religious
             doctrine to adjudicate the matter. See Jones v. Wolf, 443 U.S. at
             602–07, 99 S. Ct. 3020; New York Annual Conference of
             United Methodist Church v. Fisher, 182 Conn. 272, 438 A.2d
62, 68 (1980) (holding that “[i]t is now well established that
             state judicial intervention is justified when it can be
             accomplished by resort to neutral principles of law ... that
             eschew consideration of doctrinal matters such as the ritual and
             liturgy of worship or the tenets of faith.”); McKelvey v. Pierce,
800 A.2d at 856 (holding that the First Amendment does not
             apply if “the dispute can be resolved by the application of purely
             neutral principles of law and without impermissible government
             intrusion (e.g., where the church offers no religious-based
             justification for its actions and points to no internal governance
             rights that would actually be affected)”); Lacy v. Bassett, 132
S.W.3d 119, 123 (Tex. Ct. App. 2004) (noting that “a state may
             adopt an approach, including neutral principles of law, for
             resolving church disputes that do not involve consideration of
             doctrinal matters”).

Redwing v. Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 450–51 (Tenn.
2012) (footnotes omitted). The Tennessee Supreme Court cautioned, however, that courts
should not apply the doctrine in an overly-broad fashion:
                    Adopting a more expansive application of the
             ecclesiastical abstention doctrine runs the risk of placing
             religious institutions in a preferred position, Sanders v. Casa
             View Baptist Church, 134 F.3d 331, 336 (5th Cir.1998), and
                                             8
              favoring religious institutions over secular institutions could
              give rise to Establishment Clause concerns. See Zanita E.
              Fenton, Faith in Justice: Fiduciaries, Malpractice & Sexual
              Abuse by Clergy, 8 Mich. J. Gender & L. 45, 75 (2001) (noting
              that “non-application of tort principles where they might
              otherwise apply may be more like Establishment, creating an
              exception for religion”). Employing the application of the
              neutral legal principles approach enables the courts to “give no
              greater or lesser deference to tortious conduct committed on
              third parties by religious organizations than we do to tortious
              conduct committed on third parties by non-religious entities.”
              Malicki v. Doe, 814 So. 2d 347, 361 (Fla. 2002).
Redwing, 363 S.W.3d at 451.
        Appellants assert that the only issues in this case concern the ownership of property, a
dispute that may be determined without consideration of religious practice and doctrine.
Indeed, this Court has held that property disputes in connectional churches may be
adjudicated by our courts, so long as the issue may be decided on “„neutral principles of law‟
equally applicable to church and non-church litigants[.]” Fairmount Presbyterian Church,
Inc. v. Presbytery of Holston of Presbyterian Church of U. S., 531 S.W.2d 301, 304 (Tenn.
Ct. App. 1975) (quoting United States et al. v. Mary Elizabeth Blue Hull Mem’l
Presbyterian Church et al., 393 U.S. 440, 89 S. Ct. 601, 21 L. Ed. 2d 658 (1969)). Thus, “the
application of the ecclesiastical abstention doctrine has not been extended to „questions of
property or personal rights,‟” and “Tennessee courts have permitted adjudications based upon
neutral principles.” Convention of Protestant Episcopal Church in Diocese of Tenn. v.
Rector, Wardens, & Vestrymen of St. Andrew’s Parish, No. M2010-01474-COA-R3CV,
2012 WL 1454846, at *9 (Tenn. Ct. App. Apr. 25, 2012).
              According to Appellants, the trial court erred in declining to decide the issues
in this case on the basis of ecclesiastical abstention because other Tennessee courts have
previously considered property disputes that required resolution by application of “an
organization‟s constitution.” Here, Appellants assert that The Official Manual clearly and
unambiguously provides that Bishop Hall has control over Gospel Center Church‟s real and
personal property, as the church‟s pastor. The trial court considered Appellants‟ arguments
with regard to real and personal property individually. Accordingly, we will likewise
consider each request for relief in isolation.
                                       Real Property



                                               9
        Appellants assert that the Appellees violated The Official Manual in failing to hold the
real property owned by Gospel Center Church in trust for COGIC. As previously discussed,
The Official Manual provides that all real property acquired by deed by any COGIC-affiliated
church should provide in its deed that the property is held in trust for COGIC. Appellants
insist that this document may be considered in determining whether the deed to the real
property upon which Gospel Center Church is located should be reformed to provide that it is
held in trust for COGIC. In addition, Appellants contend that consideration of The Official
Manual does not run afoul of the ecclesiastical abstention doctrine. To support this
argument, Appellants cite Convention of Protestant Episcopal Church in Diocese of
Tennessee v. Rector, Wardens, & Vestrymen of St. Andrew’s Par., No. M2010-01474-
COA-R3CV, 2012 WL 1454846 (Tenn. Ct. App. Apr. 25, 2012), which they argue supports a
holding that the trial court was able to consider COGIC‟s governing documents in deciding a
property dispute.
       In St. Andrews, “[a]n Episcopal parish in Nashville asserted its intention to
disassociate from The Diocese of Tennessee, causing the Diocese to file a declaratory
judgment action to determine whether it or the local congregation owned and controlled the
real and personal property where the local congregation worshiped.” Id. at *1. The trial court
found that the Episcopal Church is hierarchical and ruled that the local parish‟s real property
was held in trust for the Diocese. On appeal, the local parish argued that the trial court lacked
subject matter jurisdiction to decide the issue due to the doctrine of ecclesiastical abstention.
       The Court of Appeals disagreed with the local parish and held that the ecclesiastical
abstention doctrine was limited to “issues of canon law, religious doctrine, or church
governance.” Id. at *7 (citing Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696,
710, 96 S. Ct. 2372, 49 L. Ed. 2d 151 (1976)). In addition, the Court held that simply because
the court might be required “to examine religious documents such as a church constitution
for language of a trust” does not violate the neutral principles approach. St. Andrew’s, 2012
WL 1454846, at *8 (citing Jones v. Wolf, 443 U.S. 595, 604, 99 S. Ct. 3020, 61 L. Ed. 2d 775
(1979)). Because the dispute in St. Andrews involved only the application of an undisputed
governing document of the Episcopal Church, the Court of Appeals held that the trial court
was not required to abstain from deciding the issue.
       The Court then went on to consider whether the Episcopal Church‟s governing
documents required that the parish‟s real property be held in trust for the Diocese. After
considering these documents, as well as the hierarchical nature of the Episcopal Church, the
Court held that “property conveyed to a local church which is a part of a connectional church
does not remain the property of the local church even when there is no trust language in the
deed.” St. Andrew’s, 2012 WL 1454846, at *20 (footnote omitted) (quoting Church of God
In Christ, Inc. v. Middle City Church of God In Christ, 774 S.W.2d 950, 952 (Tenn. Ct.
App. 1989)). Thus, “when a local church acquires real property by deed, it is held in trust for
                                             10
the parent church even in the absence of express trust language.” St. Andrew’s, 2012 WL
1454846, at *20 (quoting Middle City, 774 S.W.2d at 952). Because the church‟s governing
documents clearly established its intent that all church real property owned by local parishes
would be held in trust from the Episcopal Church, the Court of Appeals ruled that the parish
held the property in trust for the Diocese. St. Andrew’s, 2012 WL 1454846, at *20.
        Based upon the holding in St. Andrews, Appellants argue that this Court should
likewise consider the governing documents of COGIC and, based upon their clear
requirements, determine that the real property where Gospel Center Church is located should
be held in trust for COGIC. An important fact in St. Andrew’s, however, is that the issue
concerned “whether an Episcopalian congregation that decides to break away from The
Episcopal Church is able to retain possession over the real property where its congregation
worships.” St. Andrew’s, 2012 WL 1454846, at *13. In this case, however, there is no
allegation that Gospel Center Church has made the decision to “break away” from COGIC.
Instead, the only action taken by some members of Gospel Center Church was to transfer
jurisdictions within COGIC. In addition, while Appellants assert that Gospel Center Church
refuses to follow all of COGIC‟s directives, Appellant does not suggest in its brief that
Gospel Center Church‟s affiliation with COGIC has been terminated.8
       This Court considered a similar situation in Church of God In Christ, Inc. v. Middle
City Church of God In Christ, 774 S.W.2d 950 (Tenn. Ct. App. 1989). In Middle City,
COGIC sued one of its local churches (“the local church”) after its trustees executed a deed
transferring the real property upon which the local church was located to a religious
corporation of a different name. Much like in this case, COGIC argued that the transfer deed

        8
           Although not mentioned by Appellants in their appellate brief, we note that COGIC‟s Ecclesiastical
Council did vote to excommunicate some members of Gospel Center Church and to reorganize Gospel Center
Church under Bishop Hall‟s leadership. Along with Gospel Center Church, it appears that two of the six
individual Appellees in this case were excommunicated by the Ecclesiastical Council. Nothing in Appellants‟
brief or oral argument to this Court, however, argues that this ruling amounts to a dissociation by COGIC of its
affiliation with Gospel Center Church. Indeed, the Second Amended Complaint, which was never amended,
specifically states that Gospel Center Church “has membership” with COGIC, and that COGIC continues to
consider it a local church for purposes of COGIC‟s Constitution and The Official Manual. In addition, in their
memorandum in opposition to Appellees‟ motion to dismiss, Appellants specifically assert that “[Appellees] in
the instant case, being the Local Church and members of its congregation, are without question bound by the
orders and judgments of the parent church, COGIC.” Clearly this argument is inconsistent with any suggestion
that Gospel Center Church was no longer a part of the COGIC organization. Arguments that are not raised and
argued in the trial court are waived for purposes of appeal. See Fayne v. Vincent, 301 S.W.3d 162, 171 (Tenn.
2009). Arguments that are not set forth in appellate briefs are also deemed waived on appeal. Hodge v. Craig,
382 S.W.3d 325, 335 (Tenn. 2012) (“An issue may be deemed waived, even when it has been specifically
raised as an issue, when the brief fails to include an argument satisfying the requirements of Tenn. R.App. P.
27(a)(7).”). Accordingly, any argument that the Ecclesiastical Council‟s ruling signifies that COGIC
terminated its relationship with Gospel Center Church is waived.
                                                      11
should be declared null and void due to language in The Official Manual requiring that local
church real property be held in trust for COGIC. Id. at 951. The trial court denied COGIC‟s
request, and this Court affirmed, adopting the trial court‟s well-reasoned decision in its
entirety. Id. at 952.
       The Court, speaking through the trial court‟s order, recognized the general rule that
“[a] church that is a part of a connectional church holds property in trust for the benefit of the
superior organization.” Id. (citing Fairmount Presbyterian Church, Inc. v. The Presbytery
of Holston of the Presbyterian Church of the U.S., 531 S.W.2d 301 (Tenn. Ct. App. 1975);
Cumberland Presbyterian Church v. North Red Bank Cumberland Presbyterian Church,
430 S.W.2d 879 (Tenn. Ct. App. 1968); Hardin v. Starnes, 32 Tenn.App. 66, 221 S.W.2d
824 (Tenn. Ct. App. 1949)). The Court, however, affirmed the trial court‟s finding that
despite the fact that there was “friction between the local church and [COGIC],” “a move of
location of the church,” and two name changes, “at all times pertinent hereto the local
congregation was affiliated with [COGIC].” Middle City, 774 S.W.2d at 952. Due to this
finding, the Court declined to interfere in the intra-church dispute, explaining:
                       On its face this would appear to be a simple matter of
               property resolution. However, it must be noted that there is no
               showing of withdrawal by the local congregation. The cases
               above cited deal primarily with situations in which the local
               congregation has withdrawn from the connectional system. At
               that time it was necessary for a court to determine the rights to
               the property. That is not the case before us. It may well be that
               there is friction between the local congregation and the
               connectional system; however, that is not to say that such
               amounts to withdrawal making it necessary for the Court to
               become involved in property resolution.
                       [COGIC] has not taken the position that there has been a
               withdrawal by the local church. It obviously does not wish to
               take such an extreme position as it might be awarded possession
               of the property. [COGIC] apparently does not seek[] possession
               of the property, but rather desires a judicial determination that
               the property is held in trust in accordance with its by-laws.
                     The fact that there is a deed from the local trustees to a
               corporation does not require court intervention. As stated, there
               has been no showing of a split within the congregation or an
               attempt to withdraw from the connectional system. Furthermore,


                                               12
                 it would not appear that the deed is void. See T.C.A. 66-2-201 et
                 seq.
                         In addition there is no need for a judicial determination
                 that the corporate conveyances are impressed with a trust. That
                 determination might be necessary if there was a withdrawal o[r]
                 genuine dispute as to the actual control and ownership of the
                 property. Again, that is not the case before us.
                                                    * * *
                         There is no need for a judicial determination of property
                 rights where the local church has not withdrawn from the
                 connectional system and there are no genuine property disputes.
                 If the Court grants the relief sought, the result is inescapable.
                 This Court would be judicially establishing as of this time, in
                 accordance with present Tennessee law, the ownership of the
                 church property and parsonage. By impressing a trust for the
                 benefit of the connectional system in light of the disagreements
                 between the local and connectional church, the order in effect
                 would immediately adjudge property rights in [COGIC‟s] favor
                 implying that the local congregation would forfeit the property if
                 it did not follow the doctrine espoused by [COGIC]. This would
                 have a chilling effect upon the exercise of religious freedom by
                 [the local church]. This Court, an organ of government, cannot
                 do indirectly that which it is forbidden by the Constitution to do
                 directly.

Id. at 952–53 (quoting the trial court‟s ruling). Thus, the Court declined to adjudicate the
property dispute on the basis of ecclesiastical abstention where there was no showing that the
local church had withdrawn from COGIC. The Court recognized, however, that judicial
intervention may be required in the future. Id. at 953.
       Clearly, the same situation is presented in this case. Here, Appellants do not assert in
their brief that COGIC has terminated its affiliation with Gospel Center Church.9 Indeed,
despite the fact that the trial court relied upon Middle City to dismiss Appellants‟ claim to the


        9
           In our view, it would be inconsistent for Appellants to assert with regard to the real property at issue
that Gospel Center Church was no longer affiliated with COGIC, as Appellants assert that their entitlement to
Gospel Center Church‟s personal property is based upon Bishop Hall‟s appointment as pastor of the church,
due to its continued affiliation with COGIC, as discussed infra.
                                                       13
real property upon which Gospel Center Church is located, Appellants do not cite Middle
City in their appellate brief, nor do they attempt to distinguish it from the present case.10


        10
            The dissent makes an eloquent and impassioned argument that the dispute between COGIC and
Gospel Center Church, along with the alleged fracture of the Gospel Center Church‟s congregation and the
excommunication of two of the Appellee-parishioners, is sufficient to show a complete breakdown between
COGIC and the Gospel Center Church necessitating court intervention in spite of the holding in Middle City.
This argument, while compelling, was simply not raised or argued by Appellants in their brief to this Court. “It
is not the role of the courts, trial or appellate, to research or construct a litigant's case or arguments for him or
her, and where a party fails to develop an argument in support of his or her contention or merely constructs a
skeletal argument, the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of Sup.Ct., 301 S.W.3d 603, 615
(Tenn. 2010). As previously discussed, Appellants failed to offer any argument to rebut the trial court‟s finding
with regard to the application of the Middle City Opinion. While the dissent chooses to construct Appellant‟s
argument for them despite this clear directive from the Tennessee Supreme Court, we will not.
          Furthermore, we cannot fully agree with the dissent‟s application of the Middle City Opinion to the
facts of this case. The dissent concludes that the case-at-bar is distinguishable from Middle City because there
has been a “showing of a split within the congregation” as required by Middle City. Middle City, 774 S.W.2d
at 953. To support this conclusion, the dissent points to the fact that two of the named Appellees have been
excommunicated from COGIC and that there appears to be a “faction” frustrating COGIC”s interest in the
church property. We note, however, that only one case has ever relied on the above language from Middle
City: Avondale Church Of Christ v. Merrill Lynch, No. E2007-02335-COA-R3-CV, 2008 WL 4853085
(Tenn. Ct. App. Nov. 10, 2008). In Avondale, however, the parties to the case were the two opposing factions
of the local church, rather than the parent church and local church of a connectional system. Id. at *2. Here, no
members of the other faction of Gospel Center Church were named as plaintiffs in the Second Amended
Complaint. Instead, the only dispute properly before the Court concerns the parent church and the local church.
Thus, it appears that there must be a withdrawal from the connectional system in order to necessitate judicial
intervention in this specific situation. Moreover, the Avondale Court held that the “true impasse” language so
heavily relied upon by the dissent was mere dicta. Id. at *7. Indeed, our research suggests that other courts
considering property rights in a connectional system have done so only after finding a withdrawal from the
parent church. See Emmanuel Churches of Christ v. Foster, No. M2000-00812-COA-R3CV, 2001 WL
327910, at *2 (Tenn. Ct. App. Apr. 5, 2001) (noting that the local church had voted to withdraw from the
parent church); Fry v. Emmanuel Churches of Christ, Inc., 839 S.W.2d 406, 409 (Tenn. Ct. App. 1992)
(“While our courts have declined to adjudicate religious matters, they have held that they would intervene in
genuine disputes regarding property rights when there has been a withdrawal by a local church.”); St.
Andrew’s Anglican Catholic Church v. Benemann, No. 03A01-9105CH00172, 1991 WL 209871, at *4
(Tenn. Ct. App. Oct. 21, 1991) (noting that the relevant caselaw was distinguishable from the present case
because “the cited cases are disputes regarding local churches attempting to withdraw from the general or
connectional church and take certain real property”); Fairmount Presbyterian Church, Inc. v. Presbytery of
Holston of Presbyterian Church of U. S., 531 S.W.2d 301, 303 (Tenn. Ct. App. 1975) (involving a local
church that withdrew from the parent church); Cumberland Presbyterian Church v. N. Red Bank
Cumberland Presbyterian Church, 58 Tenn. App. 424, 432, 430 S.W.2d 879, 883 (Tenn. Ct. App. 1968)
(focusing on the fact that the local church had voted to withdraw from the parent church in deciding the case).
          Because of the doctrine of ecclesiastical abstention, our courts should exercise discretion before
interfering in disputes involving churches. Although we should not exercise this discretion so liberally as to
refuse to become involved in all disputes, we must be reluctant to interfere in disputes until necessary. Here,
the dissent advances an argument that was not expressly raised by the Appellant. Respectfully, formulating an
                                                        14
Based upon the unambiguous holding in Middle City, we must decline to interfere with this
intra-church dispute over the creation of a trust for COGIC of Gospel Center Church‟s real
property on the basis of ecclesiastical abstention, as there has been no showing that Gospel
Center Church has in any way terminated its affiliation with COGIC. The trial court‟s
dismissal of Appellants‟ request that the court declare the December 2011 deed null and void
and to reform the deed to create a trust for the use and benefit of COGIC is, therefore,
affirmed.
                                            Personal Property
        As we perceive it, Appellants next contend that the trial court erred in not ordering the
Appellees “to remove themselves from control of the church and restore the Church and its
property and funds to [Bishop Hall]” and to account for all church income and expenditures
occurring after January 2011. Appellants, however, devote little if any of the argument in
their appellate brief to this issue. Indeed, at oral argument, counsel for Appellants indicated
that “the court probably would not have any authority with regard to personal property.” We
agree.
       From our review of Appellants‟ argument in the trial court, it appears that Appellants‟
alleged entitlement to the personal property at issue is predicated on Bishop Hall‟s allegedly
lawful appointment as pastor of Gospel Center Church. Bishop Hall‟s deposition contains the
following exchange:
                 Q. Where in the COGIC law, if you could show me, does it say
                 that you have the authority over bank accounts?
                                                    * * *
                 A. No, it says that I have supervision and control over the
                 church.
                 Q. Show me where it says that.


argument for a party so as to encourage judicial intervention does not strike the appropriate balance required by
the doctrine. Moreover, Gospel Center Church has not withdrawn from the connectional system and does not
appear to be inclined to do so. COGIC also has not terminated its affiliation with the Church at this juncture.
Neither party is without recourse, however, as they are free to terminate their affiliation in the future. Instead,
were the course of action urged by the dissent utilized to resolve this case, we would be doing constructively
what neither party has chosen to do in actuality. Unless and until that event takes place, this Court has no
jurisdiction to interfere in this matter.



                                                       15
                 A. All right. Where it says, pastor --11
Thus, it is clear that Bishop Hall‟s alleged authority regarding Gospel Center Church‟s
personal property, including its bank accounts, derives from Bishop Hall‟s alleged place as
the lawful leader of the church.
        This Court, however, has no subject matter jurisdiction to declare that Bishop Hall is
the lawful leader of Gospel Center Church, imbued with all attendant authority. As explained
by this Court in Avondale Church of Christ v. Merrill Lynch, No. E2007-02335-COA-R3-
CV, 2008 WL 4853085 (Tenn. Ct. App. Nov. 10, 2008):
                         The issue of who should comprise the leadership of the
                 church, a question significantly broader and more all-
                 encompassing than that of who should control the church
                 property, involves a deeper foray into the thicket of religious
                 belief and church policy than [i]s necessary to resolve the
                 property dispute. “[W]hen our courts have taken jurisdiction
                 over an action arising from an ecclesiastical dispute, they have
                 been careful to decide only the issues dealing with the civil or
                 property right involved using neutral principles of law.” Foster
                 v. Collins, No. W2004-01959-COA-R3-CV, 2005 WL 3527656,
                 at *6 (Tenn. Ct. App. W.S., filed Dec. 27, 2005) (emphasis
                 added). The Tennessee Supreme Court noted long ago that
                 “[w]hen a civil right depends upon an ecclesiastical matter it is
                 the civil court and not the ecclesiastical which is to decide. But
                 the civil tribunal decides the civil right and no more, taking the
                 ecclesiastical decisions out of which the civil right arises, as it
                 finds them.” Landrith v. Hudgins, 120 S.W. 783, 807 (Tenn.
                 1907) (emphasis added).
                                                  * * *
                 Our cases make it clear beyond purview that “decisions as to
                 hiring or firing of pastors, as well as other issues regarding
                 minister employment, are protected from court inquiry because
                 such decisions necessarily involve questions of religious
                 practice or governance.” Anderson [v. Watchtower Bible &
                 Tract Soc’y of New York, Inc., No. M2004-01066-COA-R9-
                 CV,] 2007 WL 161035, at *14 [(Tenn. Ct. App. Jan. 19, 2007)];
                 see also Mason v. Winstead, 265 S.W.2d 561, 563 (Tenn. 1954)
       11
            The book from which the parties are reading does not appear to be in the record on appeal.
                                                     16
              (“the removal of a pastor is an ecclesiastical matter, and the
              tribunals of the church have exclusive authority in such cases
              without interference from the civil courts.”); Travers v. Abbey,
              58 S.W. 247 (Tenn. 1900); Foster, 2005 WL 3527656, at *6.
Avondale, 2008 WL 4853085, at *9. Thus, the Avondale Court held that it was error for the
trial court to enter an order concerning the leadership of the Church.
       Here, Bishop Hall‟s claim to the church‟s personal property derives solely from his
contention that COGIC‟s governing documents allow him to appoint himself as pastor of
Gospel Center Church. To hold that Bishop Hall has authority over Gospel Center Church‟s
personal property, this Court would be required to make a determination as to the appropriate
leader of Gospel Center Church. Based upon the holding in Avondale, this Court simply has
no jurisdiction to determine the proper leader of Gospel Center Church and, consequently,
cannot conclude that Bishop Hall‟s status as pastor entitles him to control over the church‟s
personal property. The judgment of the trial court dismissing Appellants‟ claims with regard
to Gospel Center Church‟s personal property is, therefore, affirmed.
                                        Conclusion
       The judgment of the Chancery Court of Fayette County is affirmed, and costs of this
appeal are taxed to Appellants, Church of God in Christ, Inc., Bishop David A. Hall,
individually and on behalf of Gospel Center Temple Church of God in Christ, and Gospel
Center Temple Church of God in Christ, an unincorporated religious organization, by and
through its duly appointed Trustee, John Arnett, and their surety.



                                                  _________________________________
                                                  J. STEVEN STAFFORD, JUDGE




                                             17